UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7411



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CLARK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-01-445)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Clark, Appellant Pro Se. Dennis Michael Kennedy, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Clark seeks to appeal district court’s order denying his

motion for transcripts.         This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order Clark seeks to appeal is neither a final

order    nor    an   appealable    interlocutory      or   collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      DISMISSED




                                       2